ELLISON, J.
This is an action of replevin for a. crop of corn. The court gave a peremptory instruction for defendant and plaintiff has brought the case here.
The facts necessary to state to understand the point in judgment are that the Farmers’ Bank of Cowgill obtained judgment in the circuit court against Benjamin and Evaline Awbrey which was duly levied upon the land of Evaline. After the levy Evaline rented the land to defendant for cash rent and he took possession thereof and planted the corn in controversy in April-*446The land, was sold in July thereafter, while the corn was growing thereon, and plaintiff became the purchaser. He, then, in October following, brought this action of replevin against defendant, claiming that by the purchase of the land he became the owner of the com.
The trial court was right in declaring the law to be with defendant. If the tenant has- planted or sown his annual crop which should mature before the termination of his tenancy, his rights are superior to a judgment or execution creditor who has á lien on the land at the time the crop is sown or planted who has not foreclosed such lien. A judgment debtor may lawfully make an annual lease of his lands, and if during such lease the creditor sells them, the purchaser only gets ■the interest of the landlord debtor and not the interest of the tenant. This rule is founded in the interest of agriculture. The land ought not to lie idle.. A tenant occupying such land can not know what action the coming purchaser may take in reference to his term and unless he has assurance that his crop, or his interest in the crop, can not be taken from him, he will refuse to plant. The law gives him such assurance. So, while the sale will change his landlord and the character of his tenancy, it will not divest him of his emblements. He becomes a tenant at will, or from year to year, as the case may be, to the purchaser, and under the law, founded on good agricultural policy, he must have his away-going crops. Bittinger v. Baker, 29 Pa. St. 66; McReby v. Webster, 170 Pa. St. 624; Dollar v. Roddenbery, 97 Ga. 148; Heavilon v. Farmers’ Bank, 81 Ind. 249.
Counsel state that the point has not been decided in this State. Though this be true, there are two or more cases that bear somewhat upon it. In Adams v. Leip, 71 Mo. 597, one who had sown' and harvested 1,205 shocks of wheat was held to have the property therein as against the owner of the land. That, too, whether he was a tenant, or trespasser against the owner. And in Edwards v. Eveler, 84 Mo. App. 405, one who had become the tenant of a party who had no *447right to let to him, could hold the crop which he planted and gathered as against the true owner.
The tenant does not owe the judgment creditor of his landlord. His crop is the product of his labor, joined with the use of the land. While the purchaser under the creditor’s judgment has a right to compensation for the latter, he has no right to forcibly possess himself of the fruits of the former. Therefore, he only gets the landlord’s interest by his purchase. Stockwell v. Phelps, 34 N. Y. 363; Page v. Fowler, 39 Cal. 416.
In this case the landlord’s rent for use of the land was money. He had no part of the crop and therefore the purchaser took no interest in the crop by his purchase.
We have in this State a line of cases which hold that a sale of the land under a mortgage or deed of trust, given by the landlord, carries the tenant’s crop. Reed v. Swan, 133 Mo. 100; Salmon v. Fewell, 17 Mo. App. 118; Hayden v. Burkemper, 101 Mo. 644; Fischer v. Johnson, 51 Mo. App. 157; Vogt v. Cunningham, 50 Mo. App. 136, and authorities cited; Fowler v. Carr, 63 Mo. App. 486. A late statute changed this rule. Sec. 4355, R. S. 1899. But the principle upon which those cases were decided is not applicable to this case. The deed in such cases conveys the legal title out of the landlord while the judgment is a mere lien. He and the tenant know that the mortgagee has the superior right and that he may, by proper procedure, claim the produce of the land to go in liquidation of the debt secured thereby. A sale by foreclosure is but a consummation of what was begun by the mortgage conveyance.
The judgment will be affirmed.
Smith, P. J. concurs; Broaddus, J., not sitting.